Citation Nr: 1120947	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-28 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for a lumbar spine disorder, to include as secondary to the Veteran's service-connected arteriovascular insufficiency of both lower extremities.  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from April 1959 to March 1961 and from October 1961 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  A June 2007 rating decision denied entitlement to service connection for a lumbar spine disorder.  The Veteran was notified of that decision and did not appeal.  

2.  Evidence received since the June 2007 final rating decision does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to the Veteran's service-connected arteriovascular insufficiency of both lower extremities, is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters dated in July 2008 and August 2008 satisfied the duty to notify provisions, after which the claims were adjudicated.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to reopen his previously denied claim for service connection for a lumbar spine disorder and, as such, the essential fairness of the adjudication was not affected.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's private and VA medical treatment records have been obtained and he has been accorded a VA examination.  Service treatment records were obtained in previous adjudications of the claim.  The Veteran has not identified any relevant treatment records that have not been obtained.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

In the November 2008 rating decision on appeal, the RO reopened the previously denied claim for service connection for a lumbar spine disorder and denied entitlement to service connection for the condition on the merits of the claim.  However, before considering a claim that has previously been adjudicated, the Board must determine whether new and material evidence was presented or secured for the claim as a jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In a June 2007 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for lumbar stenosis on the basis that additional evidence that was obtained did not show that the lumbar spine disorder was caused by or aggravated by his military service.  The Veteran was provided notice of that decision, but did not appeal.  Accordingly, that decision is final.  38 U.S.C.A. § 7105.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

The regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The evidence that was of record at the time of the June 2007 rating decision includes the Veteran's service treatment records and VA treatment records dated through May 2007.  The service treatment records, including the report of the Veteran's separation examination in July 1979, were silent for any complaints, clinical findings, or diagnosis related to any lumbar spine disorder.  VA clinic records dated in March 2001 indicated that the Veteran had a long history of bilateral lower extremity pains that had been worsening.  He underwent a lumbar laminectomy at L4-5 in May 2001 for lumbar stenosis.  Electromyography in October 2005 showed left-sided L5-S1 radiculopathy, and magnetic resonance imaging in February 2006 showed residuals of the previous laminectomy and foraminal narrowing and disc disease at L4/5.  Service connection for vascular impairment of both lower extremities, manifest by pain and cramps in both legs, was established by a rating decision in February 1980.  

Evidence that has been received since the June 2007 rating decision includes VA treatment records dated through April 2009; private treatment reports dated through July 2008; a July 2008 letter from Dr. Q., a private physician; the report of a VA examination of the Veteran's lumbar spine in September 2008; and the Veteran's own written statements.  

The Veteran's statements are repetitive of those he expressed in conjunction with his claim in 2007.  He has provided no new information concerning his claimed disability that was not previously of record.  

The VA and private treatment records are either duplicates of or cumulative of the evidence that was considered in June 2007.  The additional evidence shows nothing more than the Veteran's continued treatment for complaints of left lower leg numbness and weakness, but with minimal pain from the knee down - manifestations and treatment that were shown by the evidence that was previously considered.  

The report of a VA compensation examination in September 2008 notes that the Veteran denied any direct injury to his low back or a diagnosed back disorder during service.  He indicated that he first had low back pain several years previously.  The examiner recorded diagnoses and clinical findings similar to those reported by other examiners.  The examiner provided a medical opinion that the Veteran's lumbar spine disorder, "is not due to or aggravated by his [service-connected] bilateral lower extremity arteriovascular insufficiency."  As rationale for the opinion, the examiner stated that the Veteran's severe degenerative disc disease of the lumbar spine with canal stenosis and lumbar radiculopathy and his bilateral lower extremity arteriovascular insufficiency "are two separate unrelated conditions," and referred to medical literature indicating that 

[s]pondylosis, or degenerative arthritis affecting the spine, is the most common cause of lumbar spinal stenosis and typically affects individuals over the age of 60.  (Citation omitted).  Progressive disc degeneration due to aging, trauma, or other factors can lead to disc protrusion and/or loss of disc height with attendant loading of the posterior elements of the spine, including the facet joints.  

Although the VA examiner's opinion relates to an unestablished fact, it is unfavorable to the Veteran's claim.  As such, it does not raise a reasonable possibility of substantiating the claim.  

A letter dated in July 2008 from Dr. Q., a private physician, states the examiner's belief that the Veteran's symptoms of low back pain and bilateral leg pain were "secondary to Peripheral Artery Disease and Lumbar Spinal Stenosis."  The examiner further stated that, "I believe that the genesis of Lumbar Spinal Stenosis may be related to the burden his lower spine was subjected to, while he was in the service as a Tanker."  (Emphasis added).  

The Board has considered the private medical opinion by Dr. Q. and has found that it is speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a medical opinion expressed in terms of "may" also implies "may not" and is, therefore, speculative).  Accordingly, the July 2008 medical opinion by Dr. Q. does not raise a reasonable possibility of substantiating the Veteran's claim and, therefore, is not new and material evidence.  See Bostain v. West, 11 Vet. App. 124, 128 (1998) (holding that a medical opinion expressed in terms of "may" is too speculative to be new and material evidence); see also Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's opinion that "renal insufficiency may have been a contributing factor in [veteran's] overall medical condition" too speculative to constitute new and material evidence).  

Therefore, the Board finds that the evidence that has been added to the record since the June 2007 rating decision is not new and material as it either is cumulative of evidence that was previously of record and considered, or is duplicative of prior evidence, and it does not raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, new and material evidence has not been submitted to reopen the Veteran's claim for service connection for a lumbar spine disorder, to include as secondary to the Veteran's service-connected arteriovascular insufficiency of both lower extremities.  As such, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
ORDER

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to the Veteran's service-connected arteriovascular insufficiency of both lower extremities, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


